Exhibit 10.1

EXECUTION COPY

AMERICAN EXPRESS CREDIT ACCOUNT MASTER TRUST

FIRST AMENDMENT TO

ASSET REPRESENTATIONS REVIEW AGREEMENT

This FIRST AMENDMENT TO ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of
February 21, 2017 (this “Amendment”), is among American Express Receivables
Financing Corporation III LLC, a Delaware limited liability company (“RFC III”),
and American Express Receivables Financing Corporation IV LLC, a Delaware
limited liability company (“RFC IV”), as Transferors, American Express Travel
Related Services Company, Inc., a New York corporation (“TRS”), as Servicer, and
Clayton Fixed Income Services LLC, a Delaware limited liability company
(“Clayton”), as Asset Representations Reviewer. This Amendment amends the Asset
Representations Review Agreement, dated as of July 20, 2016 (as amended,
supplemented and otherwise modified from time to time, the “Asset
Representations Review Agreement” and, together with this Amendment, the
“Amended Asset Representations Review Agreement”).

RECITALS

WHEREAS, RFC III and RFC IV, as Transferors, TRS, as Servicer, and Clayton have
previously entered into the Asset Representations Review Agreement; and

WHEREAS, pursuant to Section 9.01 of the Asset Representations Review Agreement,
the parties hereto desire to amend the Asset Representations Review Agreement as
provided herein.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, each party hereto agrees as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms Not Defined Herein. All capitalized terms used
herein that are not defined herein shall have the meanings ascribed to them in
the Asset Representations Review Agreement.

ARTICLE II

AMENDMENTS

SECTION 2.01. Amendment to Article III. The following Section 3.13 is hereby
inserted immediately following Section 3.12 of the Asset Representations Review
Agreement:



--------------------------------------------------------------------------------

Section 3.13 Regulation AB Information

(a) The Asset Representations Reviewer shall (x) within 30 calendar days after
prior written request from the Transferors, provide to the Transferors such
information regarding the Asset Representations Reviewer as is required for
purposes of compliance with Items 1109(b), 1117 and 1119 of Regulation AB in
connection with the Trust’s Annual Report on Form 10-K, and (y) within five
(5) Business Days after prior written request from the Transferors, enter into
an Indemnification Agreement in substantially the form of Exhibit B hereto in
connection with a Series of Certificates (as such term is defined in the
Indemnification Agreement referenced herein).

(b) As promptly as practicable following notice to or discovery by the Asset
Representations Reviewer of any material changes to the most recently provided
information for purposes of compliance with Items 1109(b), 1117 or 1119 of
Regulation AB, provide to the Transferors, in writing, notice of such material
changes.

(c) Information regarding the Asset Representations Reviewer for purposes of
compliance with Items 1109(b), 1117 and 1119 of Regulation AB (“Regulation AB
Information”) shall include:

(i) the Asset Representations Reviewer’s name and form of organization;

(ii) a description of the extent to which the Asset Representations Reviewer has
had prior experience serving as an asset representations reviewer for
asset-backed securities involving credit card receivables;

(iii) a description of any affiliation between the Asset Representations
Reviewer and any of the following parties to a securitization transaction to
which this Agreement relates, as such parties are identified by name to the
Asset Representations Reviewer by the Transferors in the written requests made
to the Asset Representations Reviewer pursuant to clause (a) of this
Section 3.13;

(A) the sponsor;

(B) any depositor;

(C) the issuing entity;

(D) any servicer;

(E) any trustee;

(F) any originator;

(G) any significant obligor;

(H) any enhancement or support provider;



--------------------------------------------------------------------------------

(I) any underwriter;

(J) any person hired by the sponsor or an underwriter to perform due diligence
on the Receivables; and

(K) any other material transaction party; and

(iv) a description of any material pending legal or other proceedings involving
the Asset Representations Reviewer or of which any property of the Asset
Representations Reviewer is subject that, individually or in the aggregate as to
the Asset Representations Reviewer, would have a material adverse impact on
investors in the Certificates.

(d) In connection with each Annual Report on Form 10-K and each Distribution
Report on Form 10-D with respect to the Certificates filed by or on behalf of
the Transferors, the Asset Representations Reviewer shall be deemed to represent
and warrant, as of the date that is fifteen (15) days prior to the date of
filing for each Annual Report on Form 10-K with respect to the Regulation AB
Information most recently provided by the Asset Representations Reviewer, and as
of the related Payment Date for each Distribution Report on Form 10-D with
respect to the Regulation AB Information most recently provided by the Asset
Representations Reviewer, that such Regulation AB Information is materially
correct and does not have any material omissions (to the extent Transferors have
identified the transaction parties to the Asset Representations Reviewer),
unless the Asset Representations Reviewer has provided an update to such
Regulation AB Information.

SECTION 2.02. Amendment to the Exhibits. Exhibit B attached hereto shall hereby
be inserted immediately following Exhibit A to the Asset Representations Review
Agreement.

ARTICLE III

MISCELLANEOUS

SECTION 3.01. Asset Representations Review Agreement in Full Force and Effect as
Amended. The Asset Representations Review Agreement is hereby amended by
providing that all references therein to the “Asset Representations Agreement,”
“this Agreement,” “hereby,” “hereof” and “herein” shall be deemed from and after
the effective date of this Amendment to be a reference to the Amended Asset
Representations Review Agreement. Except as expressly amended hereby, all of the
representations, warranties, terms, covenants and conditions of the Asset
Representations Review Agreement shall remain unamended and shall continue to
be, and shall remain, in full force and effect in accordance with their terms,
and except as expressly provided herein, this Amendment shall not constitute or
be deemed to constitute a waiver of compliance with or consent to non-compliance
with any term or provision of the Asset Representations Review Agreement.

SECTION 3.02. Counterparts. This Amendment may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same instrument.



--------------------------------------------------------------------------------

SECTION 3.03. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 3.04. Effectiveness. The amendments provided for by this Amendment shall
become effective as of February 21, 2017 upon a duly executed counterpart of
this Amendment from each party hereto. However, it shall also be a condition to
the effectiveness of this Amendment that the Transferors shall have provided
prior notice of the substance of such amendment to the Trustee and each Rating
Agency.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferors, TRS and Clayton have caused this Amendment
to be duly executed by their respective officers as of the day and year first
above written.

 

AMERICAN EXPRESS RECEIVABLES FINANCING CORPORATION III LLC

as Transferor

By:   /s/ Denise D. Roberts  

Name: Denise D. Roberts

Title:   President

 

AMERICAN EXPRESS RECEIVABLES FINANCING CORPORATION IV LLC

as Transferor

By:   /s/ Denise D. Roberts  

Name: Denise D. Roberts

Title:   President

 

AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.,

as Servicer

By:   /s/ David L. Yowan  

Name: David L. Yowan

Title:   Treasurer

 

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

By:   /s/ Robert A. Harris  

Name: Robert A. Harris

Title:   Secretary

[First Amendment to Asset Representations Review Agreement]



--------------------------------------------------------------------------------

Acknowledged by:

 

AMERICAN EXPRESS CENTURION BANK,

as Account Owner

By   /s/ Denise D. Roberts  

Name: Denise D. Roberts

Title: Chief Financial Officer and Treasurer

 

AMERICAN EXPRESS BANK, FSB,

as Account Owner

By   /s/ Denise D. Roberts  

Name: Denise D. Roberts

Title: Chief Financial Officer and Treasurer

 

THE BANK OF NEW YORK MELLON,

as Trustee

By   /s/ Michael D. Commisso  

Name: Michael D. Commisso

Title: Vice President

[First Amendment to Asset Representations Review Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT, dated as of [                ], 20[    ], is
between American Express Receivables Financing Corporation III LLC (“RFC III”)
and American Express Receivables Financing Corporation IV LLC (“RFC IV” and,
together with RFC III, the “Transferors”), as Transferors, American Express
Travel Related Services Company, Inc. (“TRS”), as Servicer, and Clayton Fixed
Income Services LLC (the “Asset Representations Reviewer”).

BACKGROUND

The Transferors have engaged the Asset Representations Reviewer in connection
with the American Express Credit Account Master Trust (the “Trust”) pursuant to
the Asset Representations Review Agreement (as defined below).

Clayton has provided to the Transferors information required by Regulation AB
pursuant to Section 3.13 of the Asset Representations Review Agreement for use
in the Preliminary Prospectus and the Prospectus in connection with the issuance
of Series 20[    ]-[    ] [Fixed][Floating] Rate Asset Backed Certificates (as
defined below), and has agreed to provide indemnification to the Transferors for
such information.

In consideration of good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I. DEFINITIONS

Section 1.1 Certain Defined Terms. The following terms shall have the meanings
set forth below, unless the context clearly indicates otherwise. Capitalized
terms used herein but not defined below shall have the meanings given in the
Asset Representations Review Agreement.

“Agreement” means this Indemnification Agreement, as the same may be amended in
accordance with the terms hereof.

“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated July 20, 2016, among American Express Receivables Financing
Corporation III LLC and American Express Receivables Financing Corporation IV
LLC, as Transferors, American Express Travel Related Services Company, Inc., as
Servicer, and Clayton Fixed Income Services LLC, as Asset Representations
Reviewer, as such agreement may be amended, restated, amended and restated,
supplemented, replaced or otherwise modified from time to time.

“Clayton Information” means the information attached hereto as Exhibit A.

“Offered Certificates” means the Series 20[    ]-[    ] [Fixed][Floating] Rate
Asset Backed Certificates offered pursuant to the Preliminary Prospectus.

 

1



--------------------------------------------------------------------------------

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

“Preliminary Prospectus” means the preliminary prospectus, dated
[                ], 20[    ], relating to the offering of the Offered
Certificates.

“Prospectus” means the prospectus, dated [                ], 20[    ], relating
to the offering of the Offered Certificates.

“Securities Act” means the provisions of the Securities Act of 1933, 15 U.S.C.
Sections 77a et seq., and any regulations promulgated thereunder, as may be
amended or modified from time to time.

“Securities Exchange Act” means the provisions of the Securities Exchange Act of
1934, 15 U.S.C. Sections 78a et seq., and any regulations promulgated
thereunder, as may be amended or modified from time to time.

ARTICLE II. REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties from Each Party. Each party hereto
represents and warrants that:

(a) it has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement;

(b) this Agreement has been duly authorized, executed and delivered by such
party; and

(c) assuming the due authorization, execution and delivery by each other party
hereto, this Agreement constitutes the legal, valid and binding obligation of
such party.

Section 2.2 Representations and Warranties from the Asset Representations
Reviewer. The Asset Representations Reviewer represents and warrants to the
Transferors that as of the dates of the Preliminary Prospectus and the
Prospectus, respectively, there were no material pending legal or other
proceedings involving the Asset Representations Reviewer or of which any
property of the Asset Representations Reviewer is subject that, individually or
in the aggregate as to the Asset Representations Reviewer, would have a material
adverse impact on investors in the Offered Certificates. As promptly as possible
following notice to or discovery by the Asset Representations Reviewer of any
event or circumstance that would make the representation and warranty in the
previous sentence untrue, the Asset Representations Reviewer shall provide the
Transferors notice of such event or circumstance.

ARTICLE III. INDEMNIFICATION

Section 3.1 Indemnification. To the fullest extent permitted by law, the Asset
Representations Reviewer agrees to indemnify and hold harmless each Transferor
and its

 

2



--------------------------------------------------------------------------------

officers, directors, shareholders, employees, agents and each Person, if any,
who controls each such Transferor within the meaning of either Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act from and against,
any and all liabilities, obligations, losses, damages, penalties, taxes, claims,
actions, investigations, proceedings, costs, expenses or disbursements
(including reasonable legal fees and expenses) (“Indemnifiable Amounts”) of any
nature resulting from or directly related to (i) any untrue statement of a
material fact contained in the Clayton Information, (ii) any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading or (iii) a breach of any of the representations and warranties of
the Asset Representations Reviewer contained in Section 2.2 of this Agreement,
in each case solely to the extent that such Indemnifiable Amounts are not
incurred as a result of the Transferors’ willful misconduct, misfeasance, bad
faith, fraud or negligence. In no event shall the Asset Representations Reviewer
be responsible or liable for special, indirect, or consequential loss or damage
of any kind whatsoever (including, but not limited to, loss of profit)
irrespective of whether the Asset Representations Reviewer has been advised of
the likelihood of such loss or damage and regardless of the form of action.

Section 3.2 Notification; Procedural Matters. Promptly after receipt by any
indemnified party under Section 3.1 of notice of any claim or the commencement
of any action, such indemnified party shall, if a claim in respect thereof is to
be made against any indemnifying party under Section 3.1, notify the
indemnifying party in writing of the claim or the commencement of that action;
provided, however, that the failure to notify the indemnifying party shall not
relieve it from any liability which it may have under Section 3.1 except to the
extent it has been materially prejudiced by such failure; provided further,
however, that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have to any indemnified party other than under
Section 3.1. In case any such action is brought against any indemnified party
and it notifies the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that, by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, the indemnifying
party elects to assume the defense thereof, it may participate with counsel
reasonably satisfactory to such indemnified party; provided, however, that if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party or parties shall reasonably have
concluded that there may be legal defenses available to it or them and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of its election so to assume the defense of such action and approval by
the indemnified party of such counsel, the indemnifying party shall not be
liable to such indemnified party under this paragraph for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof, unless (i) the indemnified party shall have employed separate
counsel (plus any local counsel) in connection with the assertion of legal
defenses in accordance with the proviso to the immediately preceding sentence,
(ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action or (iii) the
indemnifying party shall have authorized

 

3



--------------------------------------------------------------------------------

the employment of counsel for the indemnified party at the expense of the
indemnifying party. No party shall be liable for contribution with respect to
any action or claim settled without its consent, which consent shall not be
unreasonably withheld. In no event shall the indemnifying party be liable for
the fees and expenses of more than one counsel (in addition to any local
counsel) representing an indemnified party separate from its own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances.

ARTICLE IV. GENERAL

Section 4.1 Successors. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their affiliates and their respective
successors and assigns and the officers, directors, shareholders, employees,
agents and controlling Persons referred to in Article III hereof and their
respective successors and assigns, and no other Person shall have any right or
obligation hereunder.

Section 4.2 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 4.3 Acknowledgement. The Asset Representations Reviewer hereby
acknowledges and agrees that the Clayton Information has been used in the
Preliminary Prospectus and the Prospectus.

Section 4.4 Miscellaneous. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated except by a writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought. This Agreement may be signed in any number of counterparts, each of
which shall be deemed an original, which taken together shall constitute one and
the same instrument.

Section 4.5 Notices. All communications hereunder shall be in writing and shall
be deemed to have been duly given when delivered to (a) in the case of the
Transferors, American Express Receivables Financing Corporation III LLC, 4315
South 2700 West, Room 1100, 02-01-46A, Salt Lake City, Utah 84184, Attention:
President, and American Express Receivables Financing Corporation IV LLC, 4315
South 2700 West, Room 1100, 02-01-46B, Salt Lake City, Utah 84184, Attention:
President, with a copy to American Express Travel Related Services Company,
Inc., as administrator, American Express Tower, 200 Vesey Street, New York, New
York 10285, Attention: Treasurer; (b) in the case of TRS, American Express
Travel Related Services Company, Inc., American Express Tower, 200 Vesey Street,
New York, New York 10285, Attention: Treasurer and (c) in the case of the Asset
Representations Reviewer, Clayton Fixed Income Services LLC, 1700 Lincoln
Street, Suite 2600, Denver, Colorado 80203, Attention: SVP, Surveillance; with a
copy to Clayton Fixed Income Services LLC, 100 Beard Sawmill Road, Ste. 200,
Shelton, Connecticut 06484, Attention: General Counsel; or, in each

 

4



--------------------------------------------------------------------------------

case, to such other address as to which the applicable party has notified the
other parties in writing pursuant to this Section.

Section 4.6 Waiver of Jury Trial. EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.

Section 4.7 Submission to Jurisdiction; Waivers. Each of the parties hereto
hereby irrevocably and unconditionally:

SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF; AND

CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND,
TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME.

Section 4.8 Benefit of Agreement. This Agreement is for the benefit of and will
be binding on the parties and their permitted successors and assigns. No other
Person will have any right or obligation under this Agreement.

* * * * *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

AMERICAN EXPRESS RECEIVABLES FINANCING CORPORATION III LLC

as Transferor

By:      

Name:

Title:

 

AMERICAN EXPRESS RECEIVABLES FINANCING CORPORATION IV LLC

as Transferor

By:      

Name:

Title:

 

AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC.,

as Servicer

By:      

Name:

Title:

 

CLAYTON FIXED INCOME SERVICES LLC,

as Asset Representations Reviewer

By:      

Name:

Title:

 

  S-1   Clayton Indemnification Agreement



--------------------------------------------------------------------------------

Exhibit A

CLAYTON INFORMATION

Item 1109(b)(1)-(2):

[            ]

Item 1117:

[            ]

Item 1119:

[            ]

 

  Exhibit A-1   Clayton Indemnification Agreement